Title: To Benjamin Franklin from Barbeu-Dubourg, [c. 10 April 1777]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Dear Sir
[c. April 10, 1777.]
Je partois pour Passy, lorsque ma femme s’est trouvée si mal qu’elle a eté obligée de se mettre au lit. A peine a t’elle deux jours par semaine d’une santé passable; c’est ce qui m’a empeché d’avoir l’honneur de vous voir depuis si longtems. J’attens impatiemment des reponses de Dijon et de Nantes.
Voicy une lettre que je reçois dans le moment, qui etoit tellement cachetée que je n’ai pu en defaire la 1e. envelope sans dechirer la seconde. J’ignore l’adresse de M. Thomson pour la lui faire tenir. Je vous prie de vous en charger, ou d’en charger mon domestique a son retour. J’ai l’honneur de vous souhaiter le bonjour, une parfaite santé et de bonnes nouvelles; et de vous reïterer les assurances de mon inviolable devouement
Dubourg
 
Notation: du bourg
